DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
3.      Claims 1-4 are allowed.
4.      The following is an examiner’s statement of reasons for allowance: 
          The claims are allowed because of the inclusion of at least the limitations:
         “ a hook provided on a facing surface of the 10frame facing a back surface of the print head; and 
         a support provided at an end of the head spring and attached to the hook, wherein the head spring is rotatable about the support. “    recited in the claim combinations that is neither taught nor suggested by the prior art of record.
	Co-pending application US 2020/0238740,  filed on 01/23/2020 and published on 07/30/2020 , to Yada et al discloses a printer in which one end of  the springs (140) are fixedly hooked on the hooks provided on the head support (150) .  See paragraphs [043] and [051].  Yada et al does not appear to teach or suggest the claim hook provided on a facing surface of the frame (head support 150)  facing a back surface of the print head.  Moreover, the head springs (140)  are not disclosed rotatable about the 

    PNG
    media_image1.png
    933
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    768
    media_image2.png
    Greyscale


      As to claim 2, Yada et al does not teach or suggest the limitation “The printer as claimed in claim 1, wherein the head spring is rotatable about the support from a 

    PNG
    media_image3.png
    885
    726
    media_image3.png
    Greyscale


wherein the head spring is rotatable about the support from an 25inside of the frame to an outside of the frame”.  See Figs. 20A-20G.

      As to claim 4, Yada et al teaches the limitations:
      the head spring is a coil spring;
        the support includes an extending part placed 30in the hook; and
        a direction in which the extending part extends is substantially orthogonal to an axial direction of the head spring.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




          











5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUAN H TRAN/Primary Examiner, Art Unit 2853